Citation Nr: 1601535	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  10-42 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Valvardi, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1968 to November 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran did not report for his scheduled hearing with a decision review officer (DRO) in July 2010.  The RO did not reschedule the hearing because the Veteran did not show good cause for his inability to report.  On the VA Form 9 submitted in October 2010, the Veteran indicated that he did not want a hearing with the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Further development is required before the Veteran's appeal can be adjudicated by the Board.

The Veteran's service treatment records show that he was treated for pain in his right knee several times during service.  In a letter received in October 2010, the Veteran reported that his right knee pain began during service as result of his occupational specialty as a jet mechanic, which required long periods of squatting and kneeling.

A report of medical examination from October 1967, prior to enlistment, did not identify any knee, lower extremity, musculoskeletal, or neurologic abnormalities.  An October 1967 medical history report indicates that the Veteran did not suffer from "trick" or locked knee, arthritis, rheumatism, or other conditions in his lower extremities.  The Veteran did, however, report an unspecified nervous condition for which he had never seen a doctor.  

In May 1969, the Veteran was treated for pain in both knees.  When he again complained of increasing knee pain in June 1969, external work-ups and x-rays revealed no evidence of pathology, though a provisional diagnosis of bilateral knee arthralgia was provided.  In September 1969, the Veteran received treatment yet again for bilateral knee pain, but extensive work-ups revealed no abnormalities.  A psychiatric evaluation was recommended.  The physician who conducted the September 1969 psychiatric evaluation attributed the Veteran's description of knee pain to the shaking the Veteran would feel in his knees when nervous.  The impression provided by the physician was that the Veteran's behavior represented a passive aggressive personality disorder.  

Neither the report of medical history nor the report of medical examination recorded in October 1969, just prior to separation, indicate any abnormalities relating to the Veteran's legs, joints, lower extremities, or musculoskeletal system.  However, the Veteran's passive aggressive personality disorder was noted as an abnormal psychiatric condition in the report of medical examination.

The Veteran has competently reported that after separation from the military, in the early 1970s, he received medical attention for his right knee at St. Mary's Hospital in Richmond, Virginia.  He averred that an arthroscopy procedure was performed, and that a diagnosis of "knee cap problem" was provided.  However, St. Mary's Hospital indicated in a September 2008 letter that its policy was to purge records older than ten years, so VA could not obtain any record of the arthroscopy procedure.  Thus, although the records are no longer available, given that the Veteran was seen on numerous occasions during service for complaint of right knee problems, the Board finds his account of seeking private medical treatment for his right knee shortly after his discharge credible.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Aside from service treatment records, other items in the claims file show that the Veteran made contemporaneous reports of knee pain long before submitting his April 2008 claim.  As early as June 2000, in a primary care note, an attending physician recorded the Veteran's report of right knee pain since military service.  The Board notes that as this account was given for treatment purposes, the credibly of his report is enhanced.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran made subsequent reports of recurring right knee pain in December 2000, June 2001, and June 2002.  After an August 2004 magnetic resonance imaging (MRI) examination for his lower back, the Veteran was diagnosed as having mild lumbar stenosis with radicular right hip and knee pain.  

In June 2007, the Veteran received emergency care for neuropathy, and emergency department records show that he was feeling a sharp electric pain radiating down his hip to his right knee, causing difficulty walking.  A primary care physician noted that the right knee showed no effusion, warmth, erythema, swelling, anterior and posterior drawer signs, lateral instability, point tenderness, or other obvious cause of right knee pain.  The physician strongly suspected an internal derangement of the right knee or possible meniscus tear, and noted that an MRI of the right knee should be ordered.  Radiology provided images of the knee the same day, but x-rays showed nothing remarkable.  

A June 2007 consult with an orthopedist provided no additional insights as to pathology.  The orthopedist expressed support for the scheduled MRI being done to rule out internal derangement in the Veteran's right knee.  However, nothing in the record reflects that the planned MRI was performed on the right knee.  The only MRI scans that appear to have been performed on the Veteran, according to the record, were on his lower back in August 2004, on his lumbar spine in December 2006, on his head in September 2009, and on his cervical spine in October 2009.  None of the notes from these MRI procedures or follow-up treatments comment on the underlying cause for the Veteran's right knee pain.

VA has a duty to provide the Veteran with an examination.  The record contains credible and competent lay evidence of symptoms of a right knee condition.  Specifically, the Veteran has consistently reported recurring pain in his right knee during service.  This evidence relates to the Veteran's contention that he injured his knee while working on aircraft in service, which in turn indicates that his claimed right knee condition may be associated with that in-service knee injury.  The Veteran's service treatment records also indicate that his consistent reports of knee pain may relate to his in-service diagnosis of an abnormal psychiatric condition, specifically, passive-aggressive disorder.  Despite these indications, the record does not contain sufficient competent medical evidence to assess the underlying condition that is causing the Veteran's current right knee pain, or its connection to service.  Therefore, an examination is necessary.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The record points to more than one apparent and potential cause of the Veteran's right knee condition.  VA must investigate any reasonably apparent and potential causes, and theories of service connection, that are raised by the record or raised by a sympathetic reading of the claimant's filing.  DeLisio v. Shinseki, 25 Vet. App. 45, 53 (2011) (citing Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009)).  When a claim is pending and information obtained reasonably indicates that the claimed condition is caused by a disease or other disability that may be associated with service, VA generally must investigate the possibility of secondary service connection; and, if that causal disease or disability is, in fact, related to service, the pending claim reasonably encompasses a claim for benefits for the causal disease or disability.  DeLisio, 25 Vet. App. at 55.  A reasonable and sympathetic reading of the Veteran's claims file shows that his in-service complaints of knee pain could have been caused by a diagnosed psychiatric disorder.  VA must therefore investigate not only direct service connection for the Veteran's right knee condition, but the possibility that it may be secondary to a causal service-connected psychiatric disorder.  

In Spurgeon v. Brown, 10 Vet. App. 194 (1997), the United States Court of Appeals for Veterans Claims (Court) held that the Board was required to remand the appellant's claim to the RO for consideration of somatoform or psychogenic disease because the physician could find no etiological basis for the appellant's pain.  Recognizing that a Veteran may be awarded disability compensation for somatoform disorders, the Court held that consideration should have been given to whether the Veteran's pain could be attributed to his psychiatric problems.  Id. at 196.

As in Spurgeon, the etiology or pathophysiology of the Veteran's pain is a material fact in this case.  If the Board does not discuss a possible link between the Veteran's right knee pain and the psychiatric condition diagnosed during service, the Board fails to assure that the Veteran has been provided with adequate reasons and bases for all material factual and legal determinations.  See 38 U.S.C. § 7104(d)(1); see also Spurgeon, 10 Vet. App. at 197 (noting that the Board was required to provide reasons and bases for any material factual or legal determination, and that failing to discuss the possible link between the appellant's complaints of pain and his service-connected psychiatric condition required remand).  

In the instant case, the RO's November 2008 rating decision acknowledged that the in-service psychiatric evaluation conducted in September 1969 showed that when the Veteran was nervous and upset, his knees would tremble and shake.  However, the rating decision did not acknowledge the Veteran's specific psychiatric diagnosis, and no further development was conducted regarding this psychiatric connection.  The supplemental statement of the case issued by the RO prior to this appeal also mentioned that the Veteran's knee pain had been assessed as neurological in nature, but did not explain why this assessment was not indicative of pathology.  

The Veteran visited a psychologist in February and March 2007, but these consultations were only arranged to help with pain management.  There is no indication that any physician or examiner has directly addressed whether the Veteran's previously diagnosed psychiatric condition might be the cause of, or might otherwise relate to, the pain in his right knee.  Similarly, the Veteran has not been screened for possible somatoform disorders.  Without further development, the Board will not have the information needed to provide adequate reasons and bases for its findings or conclusions regarding the Veteran's right knee condition, particularly as this painful condition may relate to a current psychiatric disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any relevant current VA treatment records dated from June 2015 to the present, and associate them with the Veteran's claims file.  The Veteran should be given the opportunity to submit any additional, pertinent records from any private providers, or to authorize VA to obtain such records on his behalf.

Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, or were contemporaneously informed, of his in-service and post-service knee symptoms as well as his in-service and any post-service psychiatric symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to identify any disability, such as a passive-aggressive personality disorder or somatic symptom disorder, which might cause the Veteran to experience otherwise unexplained pain. 

The Veteran should be examined by an appropriate medical professional, and the entire claims file must be made available to, and be reviewed by, the examiner in conjunction with the examination. 

All necessary tests should be conducted, and all psychiatric diagnoses rendered should be clearly identified.  The examiner should specifically rule in or exclude a diagnosis of somatic symptoms or a somatoform disorder.

The examiner must opine as to whether any psychiatric disability found to be present is at least as likely as not:

(i) Had its onset in service;
(ii) Whether any psychiatric disability found to be present existed prior to service.
(iii)  If the examiner concludes that psychiatric disability found to be present existed prior to service, the examiner should indicate that likelihood that the disability worsened during service.
(iv)  If the examiner diagnoses the Veteran as having a psychiatric disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.
(v) To have been caused by any of the Veteran's currently diagnosed disabilities; and

In responding to the above inquiries, the examiner must acknowledge and discuss the Veteran's competent and credible report regarding the onset and recurrence of his right knee problems since service.

A complete explanation should be provided for all opinions expressed.  If the examiner finds the Veteran does not meet the criteria for a psychiatric diagnosis of any kind, the bases for that finding should be explained in detail.

3.  After the above development has been completed, schedule the Veteran for a VA examination of his right knee, and ensure that he has received proper notice of the date, time, and location of the examination.  

The Veteran should be examined by an appropriate medical professional, and the entire claims file must be made available to, and be reviewed by, the examiner in conjunction with the examination. 

All appropriate testing should be conducted, and all findings reported in detail.  Of particular significance to the adjudication of this claim will be results of diagnostic testing and imaging methods that can detect soft tissue damage or internal derangement not observable through physical examination or x-ray imaging.  The record indicates that MRI and arthroscopy would be particularly probative in diagnosing or ruling out conditions affecting the Veteran's right knee.  The RO should strongly consider requiring the examiner to conduct MRI on the Veteran's right knee, and if MRI is not used, to provide justification as to why not.

The examiner should provide an opinion as to whether it is at least as likely as not:

(i) That any diagnosed right knee condition had its onset in service (January 1968 to November 1969) or is otherwise related to service.  

(ii) That any diagnosed right knee condition is related to any diagnosed psychiatric condition.

In particular, the examiner should comment on the relationships, if any, among the service treatment records noting the Veteran's reports of right knee pain in 1969; the nature of the in-service injuries reported by the Veteran; the Veteran's diagnosis of passive-aggressive personality disorder in September 1969; and any currently diagnosed right knee condition or psychiatric condition.  An explanation should accompany any opinion expressed. 

In responding to the above inquiries, the examiner must acknowledge and discuss the Veteran's competent and credible report regarding the onset and recurrence of his right knee problems since service.

4.  Then adjudicate whether service connection is warranted for psychiatric disability and then readjudicate the claim for a right knee condition, considering whether service copnnection is warranted on either a direct or secondary basis.  Furnish the Veteran and his representative with a supplemental statement of the case, and allow an appropriate period of time for response before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

